UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2825



WALTER C. JENKINS,

                                            Plaintiff - Appellant,

          versus

ECKERD DRUG STORE #1038,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. C. Weston Houck, Chief District
Judge. (CA-94-1209-2-2AJ)


Submitted:   February 27, 1996            Decided:   March 28, 1996


Before WIDENER and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Walter C. Jenkins, Appellant Pro Se. David Brian McCormack, BUIST,
MOORE, SMYTHE & MCGEE, Charleston, South Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the magistrate judge's order granting

Defendant's motion for summary judgment on his Title VII claim

alleging race discrimination. The parties consented to the juris-

diction of the magistrate judge. We have reviewed the record and

the magistrate judge's opinion and find no reversible error.
Accordingly, we affirm on the reasoning of the magistrate judge.

Jenkins v. Eckerd Drug Store #1038, No. CA-94-1209-2-2AJ (D.S.C.
Sept. 7, 1995). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2